Citation Nr: 0816268	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  05-19 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of a left shoulder injury.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of a left knee injury.  

3.  Entitlement to service connection for residuals of a 
right eye injury.  

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1957 to February 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating determination of 
the Columbia, South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  

This matter was previously before the Board in August 2007, 
at which time it was remanded for the veteran to be afforded 
a hearing before a Veterans Law Judge.  In November 2007, the 
veteran and his spouse appeared at a videoconference hearing 
before the undersigned Acting Veterans Law Judge.  

The issues of entitlement to service connection for tinnitus, 
residuals of right eye injury, residuals of left shoulder 
injury and residuals of a left knee injury, are remanded to 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.  




FINDINGS OF FACT

1.  The RO denied service connection for residuals of a left 
shoulder and left knee injury in January 2002.  The veteran 
was notified of this decision the same month and did not 
appeal.  Thus, the decisions became final.

2.  Evidence received since the denial of service connection 
for residuals of left shoulder and left knee injuries in 
January 2002 raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2002 rating decision denying service 
connection for residuals of left shoulder and knee injuries 
is final.  38 U.S.C.A. § 7105 (c) (West 2002).

2.  Evidence received since the January 2002 rating 
determination is new and material and the veteran's claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision, 
further assistance is unnecessary to aid the veteran in 
substantiating the element of his claim decided in this 
appeal.


New and Material

A claimant generally has one year from the date of notice of 
an adverse RO decision in which to submit a notice of 
disagreement.  38 U.S.C.A. § 7105(b)(1) (West 2002).  If a 
notice of disagreement is not received within one year of the 
decision, the decision becomes final.  38 U.S.C.A. § 7105(c).

Final VA decisions can be reopened if new and material 
evidence is received.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A review of the record reveals that the RO denied service 
connection for residuals of left shoulder and left knee 
injuries in a January 2002 rating determination.  The veteran 
was notified of this decision in the same month that it was 
made, but did not submit a notice of disagreement within one 
year.  Thus, the decision became final.

Evidence before the RO at the tine of its January 2002 denial 
included the veteran's service medical records and VA 
treatment records demonstrating left knee and left shoulder 
disorders, with notation that the veteran had been involved 
in a motor vehicle accident in 1959.  

In denying service connection for a left shoulder injury, the 
RO noted that in 1960, the veteran was brought in by military 
police following an altercation with multiple bruises and 
abrasions.  It was reported that the veteran was intoxicated 
but no line of duty investigation was noted.  The RO observed 
that no further complaints for this condition nor any 
additional entries were reported.  The RO further observed 
that the veteran's 1962 discharge physical was negative for 
any reports, complaints, treatment, or diagnosis relating to 
a condition of the left shoulder.  

The RO also noted that the veteran had been involved in a 
motor vehicle accident in May 1960.  Treatment/diagnosis was 
for laceration of the left/right ears.  There was no artery 
or nerve involvement and no permanent residuals.  Neurologic 
and coordination examinations were normal.  There was no 
report of left shoulder involvement.  The RO indicated that 
service medical records showed no findings regarding the 
claimed disability.  It indicated that no chronic disability 
subject to service connection was shown in the service 
records or any other evidence reviewed.  

In denying service connection, the RO indicated that no 
evidence had been presented demonstrating a permanent 
disability of the left shoulder with chronic incapacitating 
residuals.  It further noted that no evidence had been 
presented demonstrating treatment for a permanent disability 
with chronic residuals diagnosed in service, or evidence 
showing it was caused or aggravated by service.  The RO 
denied residuals of a left shoulder injury as being neither 
incurred in nor caused by service.  

In denying service connection for residuals of a left knee 
injury, the RO noted the May 1960 motor vehicle accident.  It 
observed that there was no report of left knee involvement 
and neurological and coordination examination had both been 
normal.  It observed that there were no complaints for this 
condition and that the 1962 discharge examination was 
negative for a left knee condition.  It further noted that 
outpatient treatment records received subsequent to service 
had reported the veteran indicating that he had injured his 
left knee as a result of the inservice motor vehicle 
accident. 

The RO stated that no evidence had been presented 
demonstrating a permanent disability of the left knee with 
chronic incapacitating residuals diagnosed in service or 
evidence showing it was aggravated by service.  The RO denied 
service connection on the basis that the left knee condition 
was neither incurred in nor caused by service.  

Evidence received subsequent to the January 2002 denial 
includes VA treatment records showing the veteran has left 
shoulder and knee disabilities, a statement from a fellow 
soldier indicating that he knew the veteran had been involved 
in a motor vehicle accident in Germany, and the testimony of 
the veteran and his wife at the time of the November 2007 
hearing.   

At the time of the hearing, the veteran testified that that 
he had been involved in an automobile accident while in 
Germany.  He reported that the vehicle was hit on the left 
side and that a tank engine in the vehicle rolled on top of 
him.  He stated that he was knocked unconscious as a result 
of the accident.  The veteran testified that the tank engine 
pushed down the gate that was in front of it and rolled up on 
his left side.  The veteran indicated that his left shoulder 
would give out on him.  His wife testified that they were 
married approximately seven months after the accident.  She 
reported that she did most of the driving as the veteran 
always complained about his left side.  He never had any 
complaints about the right side of his body.  She noted that 
the veteran complained of left shoulder and left knee pain 
throughout the years.  The veteran also testified that he had 
sustained no other damage to his left knee or shoulder since 
his period of service.  

The veteran and his wife's testimony as to a continuity of 
left knee and left shoulder symptoms beginning in service 
relates to the previously unestablished element of a link 
between the current disability and service.  38 C.F.R. 
§ 3.156(a).  Because new and material evidence has been 
received, the claims for service connection for residuals of 
left knee and left shoulder injuries are reopened.


ORDER

New and material evidence has been received to reopen the 
claim of service connection for residuals of a left shoulder 
injury.  

New and material evidence has been received to reopen the 
claim of service connection for residuals of a left knee 
injury.  


REMAND

With regard to the now reopened issues of entitlement to 
service connection for residuals of left knee and left 
shoulder injuries, the Board notes that under the VCAA, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d). The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

The veteran has provided competent testimony as to current 
left shoulder and left knee symptoms and a continuity of 
symptomatology between the current disability and service.  
His testimony is sufficient to trigger VA's duty to provide 
an examination.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  An examination is needed to determine whether the 
veteran has current left knee and left shoulder disabilities 
related to service.

With regard to the issue of service connection for tinnitus, 
the Board notes that the veteran sustained head trauma as a 
result of the motor vehicle accident in service.  He has also 
reported having ringing in his ears following the sustained 
head injuries.  

The veteran was afforded a VA audiological examination in 
November 2005.  Tinnitus was noted to be present at that time 
and was persistent in nature.  The examiner, an audiologist, 
indicated that she could not render an opinion as to whether 
the veteran's current tinnitus was related to service without 
resort to speculation.  She noted that an opinion should be 
rendered by a physician.  It does not appear that the claims 
folder was reviewed by a VA physician or that an opinion was 
requested from any physician.  VA regulations provide that 
where "diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes."  38 
C.F.R. § 4.2.  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993). 

As to the issue of service connection for residuals of a 
right eye injury, the veteran testified as to having had two 
surgeries performed on his right eye subsequent to service 
related to his automobile accident in service.  The veteran 
has not been afforded a VA examination to determine the 
nature and etiology of any current right eye disorder and 
whether it is related to service.  As noted above, the 
veteran's testimony is sufficient to trigger VA's duty to 
perform a VA examination.  

The Board further observes that at his August 2007 hearing, 
the veteran testified that he had been receiving treatment at 
the Columbia VAMC over the past several years.  VA is deemed 
to have constructive knowledge of documents which are 
generated by VA agents or employees.  Bell v. Derwinski, 2 
Vet. App. 611,612-13 (1992).  If those documents predate a 
Board decision on appeal, are within VA's control, and could 
reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record."  Id. at 
613.  If such material could be determinative of the claim, a 
remand for readjudication is in order.  Dunn v. West, 11 Vet. 
App. 462, 466 (1998).

Accordingly, this case is REMANDED for the following:

1.  Obtain copies of all treatment 
records of the veteran from the Columbia 
VAMC from 2005 to the present.

2.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current left knee and 
left shoulder disorders.  All necessary 
tests and studies should be performed and 
all findings should be reported in 
detail.  The examiner should review the 
claims folder and note such review in the 
examination report or in an addendum.

The examiner should answer the following 
question: Is it at least as likely as not 
(50 percent probability or greater) that 
any current left shoulder or left knee 
disorder is related to the veteran's 
period of active service?  The examiner 
should provide a rationale for the 
opinion.

The examiner is advised that the veteran 
is legally competent to report in-service 
injuries and symptomatology, such as 
pain, that would be observable by a lay 
person.

3.  The veteran should be scheduled for a 
VA ophthalmological examination to 
determine the etiology of any current 
right eye disorder.  All necessary tests 
and studies should be performed and all 
findings should be reported in detail.  
The examiner should review the claims 
folder and note such review in the 
examination report or in an addendum.

The examiner should answer the following 
question: Is it at least as likely as not 
(50 percent probability or greater) that 
any current right eye disorder is related 
to the veteran's period of active 
service?  The examiner should provide a 
rationale for the opinion.

The examiner is advised that the veteran 
is legally competent to report in-service 
injuries and symptomatology, such as 
pain, that would be observable by a lay 
person.

4.  As it relates to the issue of 
tinnitus, the claims folder should be 
forwarded to and reviewed by an 
otolaryngologist.  After a review of the 
claims folder, the examiner is requested 
to render the following opinions:  Does 
the veteran currently have tinnitus?  If 
so, is it at least as likely as not (50 
percent probability or greater) that any 
current tinnitus is related to the 
veteran's period of active service?  The 
examiner should provide a rationale for 
the opinion.

5.  If any of the claims are not fully 
granted, issue a supplemental statement 
of the case before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Tara L. Reynolds
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


